                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

GABRIEL GONZALEZ,
Inmate No. 30515-112,
      Plaintiff,

vs.                                          Case No.: 5:16cv34/LAC/EMT

KENDES ARCHER, M.D., et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 29, 2018 (ECF No. 49). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections (ECF

No. 53).

      Having considered the Report and Recommendation and the objections thereto,

I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                          Page 2 of 2

       2.     Plaintiff’s Motion for Emergency Protective Order and Injunction (ECF

No. 47) is DENIED.

       DONE AND ORDERED this 28th day of December, 2018.



                                  s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 5:16cv34/LAC/EMT
